DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10 in the reply filed on December 27, 2021 is acknowledged.  The traversal is on the ground(s) that it is submitted that there would not be a serious burden to search and examine the subject matter of all claims. This is not found persuasive because the requirement that restriction is not proper when the search and examination can be made without serious burden, discussed in section 803 of the MPEP, relates to national applications filed under 35 U.S.C. 111(a). The instant application is filed under 35 U.S.C. 371, and therefore must relate to one invention linked by the “unity of invention”, discussed in MPEP section 1850. MPEP 1850 I states “Therefore, when the Office considers international applications…during the national stage as a Designated or Elected Office under 35 U.S.C.  371, PCT Rule 13.1 and 13.2 will be followed when considering unity of invention of claims of different categories without regard to the practice in national applications filed under  35 U.S.C. 111.” The argument of serious burden is not germane to national stage filings under 35 U.S.C. 371.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or December 27, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Harzschel et al. (WO 2010/086217) using citations from the English language machine translation provided with this action.
Regarding claim 1: Harzschel et al. teaches a composition comprising at least one cement (para. 4), at least one inorganic filler/silica (para. 42), at least powder comprising a polymer (para. 2), at least one compound containing epoxy groups (para. 10) identical or different that the polymer P (para. 10), an amine curing agent such as those available under the tradename Jeffamine (para. 12), which are polyethylene glycol diamines, each amine group having two amine hydrogens. The amount of cement/mineral binder is present in an amount of 0.05-50 wt.% (para. 42), which overlaps the claimed range. Harzschel et al. teaches a room temperature pourable powder/has good blocking stability (para. 59). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I). At the time of the invention a person having ordinary skill in the art would have found it obvious to use the overlapping amount of cement of Harzschel et al. and would have been motivated to do so since Harzschel et al. teaches the overlapping amount is an acceptable amount to achieve the disclosed invention.
Regarding claim 2: Harzschel et al. teaches a copolymer of acrylic esters and vinyl aromatics (para. 10) such as styrene (para. 16).
Regarding claim 3: Harzschel et al. teaches 0.1-10 wt.% polymer powder (para. 42), which overlaps the claimed range. 
Regarding claim 5: Harzschel et al. teaches an epoxy resin that is added to the polymer dispersion before or after polymerization and/or drying (para. 10), meaning that the epoxy is a different compound than the polymer P.
Regarding claim 6: Harzschel et al. teaches polymerizing the polymer P powder in the presence of the epoxy resin (para. 10), resulting in an intimate mixture.
Regarding claim 7: Harzschel et al. teaches the crosslinking hardener can be redispersible in water (para. 13).
Regarding claim 9: Harzschel et al. teaches the amine has been applied to a powdery carrier material such as silicon oxides (para. 13).
Regarding claim 10: Harzschel et al. teaches 0.05-50 wt.% mineral binder/cement, 5-80 wt. % filler, 0.1-10 wt% polymer powder composition and 0-30 wt. % additives (para. 42). Of the polymer powder composition, Harzschel et al. teaches 1-50 wt% epoxy, with the rest monomers used for polymerization (para. 11), meaning the overall composition could have 5% epoxy resin and 5% polymer P, which overlaps the claimed ranges. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Harzschel et al. (WO 2010/086217) using citations from the English language machine translation provided with this action as applied to claim 1 set forth above and in view of Hornaman et al. (U.S. Pat. 5,753,036).
Regarding claim 4: Harzschel et al. teaches the basic claimed composition as set forth above.  Not disclosed is a copolymer having covalently bound epoxide groups. However, Hornaman et al. teaches a similar composition having glycidyl acrylates as a comonomer (col. 3 lines 58-67).  Harzschel et al. and Hornaman et al. are analogous art since they are both concerned with the same field of endeavor, namely polymer powder compositions comprising cement.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the glycidyl acrylate copolymers of Hornaman et al. in the composition of Harzschel et al. and would have been motivated to do so in order to functionalize the copolymer with pendent epoxy groups.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Harzschel et al. (WO 2010/086217) using citations from the English language machine translation provided with this action as applied to claim 7 set forth above and in view of Butikofer (US 2011/0166259).
Regarding claim 8: Harzschel et al. teaches the basic claimed composition as set forth above. Not disclosed is an amine-epoxide adduct having at least three amine hydrogens. However, Butikofer teaches an amine-epoxy adduct (para. 27) having at least three amine hydrogens (para. 12).  Harzschel et al. and Butikofer are analogous 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767